378 N.W.2d 678 (1985)
In the Matter to Determine the Disability of William S. WILLIAMS, a Member of the Bar of the State of North Dakota.
No. 11122.
Supreme Court of North Dakota.
December 20, 1985.

ORDER
A Petition pursuant to Rule 17 of the North Dakota Rules of Disciplinary Procedure was filed by the Disciplinary Board and requested:
1. That the Supreme Court determine whether Attorney William S. Williams is incapacitated from continuing the practice of law by reason of mental infirmity or illness or because of addiction to controlled substances or intoxicants.
2. That the Court direct the examination of Attorney Williams by David S. Sharbo, M.D., or such other qualified medical expert or experts as the Court may designate.
3. That, pursuant to Rule 17(c), NDRDP, the Court order the respondent transferred to disability inactive status until a determination is made of his capacity to continue to practice law.
4. That the Court shall take or direct other action as it deems necessary and proper.
The Court considered this Petition.
IT IS ORDERED, that pursuant to Rule 17(c), NDRDP, Mr. William S. Williams be transferred forthwith to disability inactive status until a determination is made of his capacity to continue to practice law and that the Disciplinary Board be authorized to employ Dr. David Sharbo to examine Mr. Williams and to report thereon to the Disciplinary Board.
IT IS FURTHER ORDERED, that the expenses are to be paid by Mr. Williams *679 unless he shows proof of indigency to the Disciplinary Board.
             RALPH J. ERICKSTAD,
             Chief Justice
             GERALD W. VANDE WALLE,
             Justice
             H.F. GIERKE III,
             Justice
             HERBERT L. MESCHKE,
             Justice
             BERYL J. LEVINE,
             Justice